FILED
                           NOT FOR PUBLICATION                               DEC 09 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50275

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03113-BEN-1

  v.
                                                 MEMORANDUM *
ISIDRO HERNANDEZ-RAMIREZ,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 11-50027

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03113-BEN-1

  v.

ISIDRO HERNANDEZ-RAMIREZ,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding
                     Argued and Submitted December 6, 2011
                                Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: B. FLETCHER, SILVERMAN, and WARDLAW, Circuit Judges.

      Isidro Hernandez-Ramirez appeals his conviction for attempted reentry after

deportation in violation of 8 U.S.C. § 1326(a). He claims that the district court

precluded him from presenting a defense that he had a good faith belief that

Uniform Commercial Code documents filed with the California Secretary of State

gave him a legal right to enter the United States. We affirm.

      The district court did not preclude the defense from presenting evidence or

arguing a good faith defense in closing. Rather, it advised defense counsel that it

would give a jury instruction explaining that the UCC governs commercial

transactions, not immigration law, if defense counsel argued the applicability of the

UCC in closing argument. Such an instruction would have been a correct

statement of the law. Defense counsel then chose not to make the argument. Our

decision in United States v. Smith-Baltiher, 424 F.3d 913 (9th Cir. 2005), does not

control this case, because in Smith-Baltiher, the defendant introduced evidence of

his mother's United States citizenship. Id. at 922 & n.8. In contrast, here, as the

district court found, Mr. Hernandez proffered “no evidence” that he had a good

faith belief that the documents he presented had “any force or effect on his ability

to enter the United States.”

      Because the jury instructions given adequately covered specific intent as

required by United States v. Gracidas-Ulibarry, 231 F.3d 1188, 1196 (9th Cir.
2000) (en banc), Hernandez-Ramirez was not entitled to any additional “good

faith” jury instruction. United States v. Shipsey, 363 F.3d 962, 967 (9th Cir. 2004).

      AFFIRMED 1.




      1
     Appellee's motion to permit argument by telephone on December 6, 2011, is
GRANTED.